Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	
The abstract of the disclosure is objected to because the 1st sentence repeats information in the Title and by itself is redundant. A suggested correction is “A latency masking system for use in an autonomous vehicle (AV) system  comprises a sensors module …...”.  (i.e. combine with 2nd sentence). Further, the number at the bottom of the Abstract (“253094346.1”) should be deleted as it is not relevant to the Abstract.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art found is Liu et al. (US 10966069 B1).

Liu discloses an autonomous vehicle system where the vehicle system collects vehicle data via sensors and sends the raw sensor data to an edge server. The edge server processes the data to create high-definition (HD) maps and sends the maps back to the vehicle system. 

More specifically, Liu discloses:
A latency masking system configured for use in an autonomous vehicle (AV) system (Fig. 1A, vehicle 130; column 4, lines 6 – 9; column 1, lines 24 – 27, column 3, lines 33 – 35 discloses reducing latency), the latency masking system comprising:
a sensors module configured to provide sensor data from a plurality of sensors in the AV system, the sensor data including image frames provided by at least one vehicle camera and vehicle motion data  (column 4, lines 27 – 31, 54 – 59; wherein speed data and camera/imaging data are obtained);
a wireless transceiver module (Fig. 2, vehicle system 210 has interface hardware 226; column 9, lines 48 – column 10, line 2 discloses various networks 140, including wireless networks) configured to transmit the sensor data to a remote server associated with a network infrastructure (column 1, lines 28 – 32; Fig. 1A shows edge servers 120-1, 120-2 and vehicle 130  communicating with edge servers 120 vis network 140; column 3, lines 39 - 42) and to receive from the remote server remote state information derived from the sensor data (Fig. 2, shows vehicle system 210 communicates with network 140  via bidirectional dotted arrow i.e. receives data too; column 10, lines 7 – 10; column 1, lines 21 – 35 discloses HD maps generated by the server are based on raw sensor data, lines 34-35);
an on-board function module configured to receive the sensor data from the sensors module (Fig. 1B, element 172; column 4, lines 12 – 44 discloses various sensor data collected, hence module is inherent).
Liu does not disclose:
and to generate therefrom local state information;
a state fusion and prediction module configured to receive the remote state information and the local state information and to update the local state information with the remote state information;
and a state history data structure associated with the state fusion and prediction module, wherein the state fusion and prediction module uses checkpoints in the state history data structure to update the local state information with the remote state information.
A similar Reasons for Allowance applies to claim 10. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to autonomous vehicles using edge network computing resources:

Duggal et al.  (US 20220108604 A1) discloses managing a driving condition anomaly.
Hall et al.  (US 20210101612 A1) discloses Edge System For Providing Local Dynamic Map Data.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632